DETAILED ACTION
This communication is responsive to Applicant’s amendment for application 17/368,083 dated 28 January 2022, responding to the 28 October 2021 Office Action provided in the rejection of claims 1-27, wherein claims 1, 10, and 19 have been amended.
The 35 U.S.C. 101 rejection of claims 10-18 as being directed to transitory media has been withdrawn in light of Applicant’s arguments and the amendments to the claims.
Applicant’s arguments regarding the prior art rejections as presented in the previous Office action are considered moot in light of the new grounds of rejection (see Mitra, Saurabh (U.S. 2020/0319995) - art made of record).
Claims 1-27 remain pending in the application and have been fully considered by the examiner. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
Examiner cites particular paragraphs or columns and lines in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially 

Response to Arguments
Applicant’s primary argument is directed to:
(A)	Claim 1 is patentable under 35 U.S.C. 101 as not being directed to an abstract idea without reciting significantly more. Specifically, Applicant argues (with reference to paragraphs [0003], [0039], and [0124] of the instant specification), that the components or steps of the invention as described in the specification provide a particular improvement under Step 2A of patent-eligibility analysis (see Applicant’s remarks, pages 8-11), independent claims 10 and 19 are patentable for similar reasons, and claims 2-9, 11-18, and 20-27 are patentable as depending upon claims 1, 10, and 19, respectively.

Regarding (A), Examiner respectfully disagrees with this argument, for the reasons as discussed in the 35 U.S.C. 101 rejection presented below. Further, with respect to the claimed subject matter providing a particular improvement, Examiner does not believe that the combination of additional elements of “a computing device” for executing the method, a “plurality of machine-accessible public computing platforms”, and “executing the plurality of discrete tasks on the plurality of machine-accessible public computing platforms on one or more websites without human intervention using the data description model and the function description model corresponding to the website” as a whole is directed to a particular improvement in operation of a website. Specifically, the method does provide any meaningful limit on the computer implementation of the abstract idea beyond performing generic computer 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 1-27 are directed to the abstract idea of a mental process, as explained in detail below. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.
As per claim 1, and similarly for claims 10 and 19, the claim recites, in part, a method for processing a complex task, comprising steps of: … defining a data description model and a function description model corresponding to a website on one or more of a plurality of machine-accessible public computing platforms, wherein the function description model includes one or more actions that are performable on the website; processing a complex task to define a plurality 
This judicial exception is not integrated into a practical application. In particular, the claim only recites the additional elements of “a computing device” for executing the method, a “plurality of machine-accessible public computing platforms”, and “executing the plurality of discrete tasks on the plurality of machine- accessible public computing platforms on one or more websites without human intervention using the data description model and the function description model corresponding to the website”. The computing device and plurality of machine-accessible public computing platforms are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Further, executing discrete tasks on a system is merely insignificant extrasolutionary activity. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The claim recites the additional elements of “a computing device” for executing 
As per claims 2, 11, and 20 the claims recite the additional limitation of executing the substitute discrete task, features which only describe merely applying it to be executed on a computer/generic computing hardware. Therefore, claims 2, 11, and 20 do not include features that amount to significantly more than that idea.
As per claims 3, 12, and 21 the claims recite the additional limitation wherein failing to achieve its discrete goal include one or more of: an immediate total failure of the discrete goal; 
As per claims 4, 13, and 22 the claims recite the additional limitation wherein processing the complex task to define a plurality of discrete tasks each having a discrete goal includes: gathering information concerning the complex task, features which only amount to mere data gathering. Therefore, claims 4, 13, and 22 do not include features that amount to significantly more than that idea.
As per claims 5, 14, and 23 the claims recite the additional limitation wherein processing the complex task to define a plurality of discrete tasks each having a discrete goal includes: gathering information concerning the plurality of discrete tasks, features which only amount to mere data gathering. Therefore, claims 5, 14, and 23 do not include features that amount to significantly more than that idea.
As per claims 6, 15, and 24 the claims recite the additional limitation wherein processing the complex task to define a plurality of discrete tasks each having a discrete goal includes: optimizing the plurality of discrete tasks, features which only further describe the abstract idea itself. Therefore, claims 6, 15, and 24 do not include features that amount to significantly more than that idea.
As per claims 7, 16, and 25 the claims recite the additional limitation wherein the plurality of machine- accessible public computing platforms includes: a plurality of ecommerce computing platforms coupled to the internet, features which only further describe the abstract 
As per claims 8, 17, and 26 the claims recite the additional limitation wherein processing the complex task to define a plurality of discrete tasks each having a discrete goal includes one or more of: processing the complex task to define a plurality of discrete tasks each having a discrete goal via one or more predefined rules; processing the complex task to define a plurality of discrete tasks each having a discrete goal via one or more ML-defined rules; and processing the complex task to define a plurality of discrete tasks based, at least in part, upon human intervention, features which only further describe the abstract idea itself. Therefore, claims 8, 17, and 26 do not include features that amount to significantly more than that idea.
As per claims 9, 18, and 27 the claims recite the additional limitation wherein the complex task is based upon a defined goal, features which only further describe the abstract idea itself. Therefore, claims 9, 18, and 27 do not include features that amount to significantly more than that idea.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 1-5, 8-14, 17-23, and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (U.S. 5,826,258) (Hereinafter Gupta) in view of Hodl, Heinz (U.S. 2003/0055742) (Hereinafter Hodl), further in view of Johnson et al. (U.S. 2017/0163587) (Hereinafter Johnson) and further in view of Mitra, Saurabh (U.S. 2020/0319995) (Hereinafter Mitra – art made of record).
As per claim 1, Gupta discloses a computer-implemented method, executed on a computing device, comprising: 
defining a data description model and a function description model corresponding to a website on one or more of a plurality of machine-accessible public computing platforms (see for example Gupta, this limitation is disclosed such that a description file is generated including semistructured information in HTML representing a web page at a web site (i.e. “defining a data description model…corresponding to a website on one or more of a plurality of machine-accessible public computing platforms”); col.2 lines {27}-{40}. Further, description files are generated that include regular expressions for the patterns that specify locations of attributes within each web page (i.e. “function description model”); clm.21 and associated text). 
Gupta does not explicitly teach processing a complex task to define a plurality of discrete tasks each having a discrete goal; and executing the plurality of discrete tasks on a plurality of machine-accessible public computing platforms.
However, Hodl discloses processing a complex task to define a plurality of discrete tasks each having a discrete goal (see for example Hodl, this limitation is disclosed such that a paragraph [0041]); and
executing the plurality of discrete tasks on a plurality of machine-accessible public computing platforms (see for example Browne, this limitation is disclosed such that the individual configuration substeps are executed; paragraph [0041]. The configuration is run on servers; paragraphs [0045], [0050]).
Gupta in view of Hodl is analogous art because they are from the same field of endeavor, task management.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Gupta by subdividing a complex task as taught by Hodl because it would enhance the teaching of Gupta with an effective means of describing a complex configuration task to be described more easily and clearly, while allowing a check to be kept more easily on configuration procedure (as suggested by Hodl, see for example paragraph [0041]).
Gupta in view of Hodl does not explicitly teach determining if any of the plurality of discrete tasks failed to achieve its discrete goal; and if a specific discrete task failed to achieve its discrete goal, defining a substitute discrete task having a substitute discrete goal.
However, Johnson discloses determining if any of the plurality of discrete tasks failed to achieve its discrete goal (see for example Johnson, this limitation is disclosed such that status of an individual task is monitored and the individual tasks state/status is determined; paragraph [0023]); and 
if a specific discrete task failed to achieve its discrete goal, defining a substitute discrete task having a substitute discrete goal (see for example Johnson, this limitation is paragraphs [0076], [0110], [0117]).
Gupta in view of Hodl is analogous art with Johnson because they are from the same field of endeavor, task management.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Gupta in view of Hodl by implementing alternative tasks as taught by Johnson because it would enhance the teaching of Gupta in view of Hodl with an effective means of providing a task execution path with a highest probability of success (as suggested by Johnson, see for example paragraph [0109]).
Although Gupta in view of Hodl, further in view of Johnson discloses defining a data description model and a function description model corresponding to a website on one or more of a plurality of machine-accessible public computing platforms, and executing a plurality of discrete tasks on a plurality of machine-accessible public computing platforms, Gupta in view of Hodl, further in view of Johnson does not explicitly teach that a function description model includes one or more actions that are performable on a website, and a plurality of discrete tasks are executed on one or more websites without human intervention using a data description model and the function description model corresponding to the web site.
However, Mitra discloses that a function description model includes one or more actions that are performable on a website, and a plurality of discrete tasks are executed on one or more websites without human intervention using a data description model and the function description model corresponding to the web site (see for example Mitra, this paragraphs [0027]-[0028]).
Gupta in view of Hodl, further in view of Johnson is analogous art with Mitra because they are from the same field of endeavor, task management.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Gupta in view of Hodl, further in view of Johnson by automating function execution on websites as taught by Mitra because it would enhance the teaching of Gupta in view of Hodl, further in view of Johnson with an effective means of using a website testing framework that improves efficiency and flexibility (as suggested by Mitra, see for example paragraphs [0027]-[0028]).
As per claim 2, Gupta in view of Hodl, further in view of Johnson, further in view of Mitra discloses the computer-implemented method of claim 1 further comprising: executing the substitute discrete task (see for example Johnson, this limitation is disclosed such that the alternative task is implemented in the task execution path; paragraph [0110]).  
As per claim 3, Gupta in view of Hodl, further in view of Johnson, further in view of Mitra discloses the computer-implemented method of claim 1 wherein failing to achieve its discrete goal include one or more of: an immediate total failure of the discrete goal; an immediate partial failure of the discrete goal; a retroactive total failure of the discrete goal; and a retroactive partial failure of the discrete goal (see for example Johnson, this limitation is disclosed such that task status is unsuccessfully completed before other tasks along a task execution path (i.e. failure is an “immediate…failure”); paragraph [0053]).  
gathering information concerning the complex task (see for example Hodl, this limitation is disclosed such that additional data is input using an external interface for the complex configuration task; paragraph [0046]).  
As per claim 5, Gupta in view of Hodl, further in view of Johnson, further in view of Mitra discloses the computer-implemented method of claim 1 wherein processing the complex task to define a plurality of discrete tasks each having a discrete goal includes: gathering information concerning the plurality of discrete tasks (see for example Johnson, this limitation is disclosed such that status of individual tasks is monitored; paragraphs [0019], [0044]).  
As per claim 8, Gupta in view of Hodl, further in view of Johnson, further in view of Mitra discloses the computer-implemented method of claim 1 wherein processing the complex task to define a plurality of discrete tasks each having a discrete goal includes one or more of: processing the complex task to define a plurality of discrete tasks each having a discrete goal via one or more predefined rules; processing the complex task to define a plurality of discrete tasks each having a discrete goal via one or more ML-defined rules; and processing the complex task to define a plurality of discrete tasks based, at least in part, upon human intervention (see for example Johnson, this limitation is disclosed such that machine learning solutions are implemented to determine tasks; paragraph [0057]).
As per claim 9, Gupta in view of Hodl, further in view of Johnson, further in view of Mitra discloses the computer-implemented method of claim 1 wherein the complex task is based upon a defined goal (see for example Johnson, this limitation is disclosed such that machine learning solutions are implemented to determine tasks; paragraph [0057]).
Regarding claim 10, it is a medium claim having similar limitations cited in claim 1.    Thus, claim 10 is also rejected under the same rationales as cited in the rejection of claim 1.
Regarding claim 11, it is a medium claim having similar limitations cited in claim 2.    Thus, claim 11 is also rejected under the same rationales as cited in the rejection of claim 2.
Regarding claim 12, it is a medium claim having similar limitations cited in claim 3.    Thus, claim 12 is also rejected under the same rationales as cited in the rejection of claim 3.
Regarding claim 13, it is a medium claim having similar limitations cited in claim 4.    Thus, claim 13 is also rejected under the same rationales as cited in the rejection of claim 4.
Regarding claim 14, it is a medium claim having similar limitations cited in claim 5.    Thus, claim 14 is also rejected under the same rationales as cited in the rejection of claim 5.
Regarding claim 17, it is a medium claim having similar limitations cited in claim 8.    Thus, claim 17 is also rejected under the same rationales as cited in the rejection of claim 8.
Regarding claim 18, it is a medium claim having similar limitations cited in claim 9.    Thus, claim 18 is also rejected under the same rationales as cited in the rejection of claim 9.
Regarding claim 19, it is a system claim having similar limitations cited in claim 1.    Thus, claim 19 is also rejected under the same rationales as cited in the rejection of claim 1.
Regarding claim 20, it is a system claim having similar limitations cited in claim 2.    Thus, claim 20 is also rejected under the same rationales as cited in the rejection of claim 2.
Regarding claim 21, it is a system claim having similar limitations cited in claim 3.    Thus, claim 21 is also rejected under the same rationales as cited in the rejection of claim 3.

Regarding claim 23, it is a system claim having similar limitations cited in claim 5.    Thus, claim 23 is also rejected under the same rationales as cited in the rejection of claim 5.
Regarding claim 26, it is a system claim having similar limitations cited in claim 8.    Thus, claim 26 is also rejected under the same rationales as cited in the rejection of claim 8.
Regarding claim 27, it is a system claim having similar limitations cited in claim 8.    Thus, claim 27 is also rejected under the same rationales as cited in the rejection of claim 8.

Claims 6, 15, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta (U.S. 5,826,258) in view of Hodl (U.S. 2003/0055742), further in view of Johnson (U.S. 2017/0163587), further in view of Mitra (U.S. 2020/0319995) as applied to claims 1, 10, and 19 above, respectively, and further in view of Garg et al. (U.S. 2015/0269533) (Hereinafter Garg).
As per claim 6, Gupta in view of Hodl, further in view of Johnson, further in view of Mitra discloses the computer-implemented method of claim 1 (see rejection of claim 1 above), but does not explicitly teach the limitation wherein processing the complex task to define a plurality of discrete tasks each having a discrete goal includes: optimizing a plurality of discrete tasks.
However, Garg discloses optimizing a plurality of discrete tasks (see for example Garg, this limitation is disclosed such that there is an apparatus top optimize and generate a schedule for a plurality of tasks; paragraphs [0045], [0053]).
Gupta in view of Hodl, further in view of Johnson, further in view of Mitra is analogous art with Garg because they are from the same field of endeavor, task management.
paragraph [0045]).
Regarding claim 15, it is a medium claim having similar limitations cited in claim 6.    Thus, claim 15 is also rejected under the same rationales as cited in the rejection of claim 6.
Regarding claim 24, it is a system claim having similar limitations cited in claim 6.    Thus, claim 24 is also rejected under the same rationales as cited in the rejection of claim 6.

Claims 7, 16, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta (U.S. 5,826,258) in view of Hodl (U.S. 2003/0055742), further in view of Johnson (U.S. 2017/0163587), further in view of Mitra  (U.S. 2020/0319995) as applied to claims 1, 10, and 19 above, respectively, and further in view of Tiell et al. (U.S. 2017/0053295) (Hereinafter Tiell).
As per claim 7, Gupta in view of Hodl, further in view of Johnson, further in view of Mitra discloses the computer-implemented method of claim 1 (see rejection of claim 1 above) but does not explicitly teach the limitation wherein the plurality of machine- accessible public computing platforms includes: a plurality of ecommerce computing platforms coupled to the internet.
However, Tiell discloses a plurality of ecommerce computing platforms coupled to the internet (see for example Tiell, this limitation is disclosed such that e-commerce platforms are configured to support analysis jobs; paragraph [0005]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Gupta in view of Hodl, further in view of Johnson, further in view of Mitra by utilizing e-commerce platforms as taught by Tiell because it would enhance the teaching of Gupta in view of Hodl, further in view of Johnson, further in view of Mitra with an effective means of providing data consumer services (as suggested by Tiell, see for example paragraph [0005]).
Regarding claim 16, it is a medium claim having similar limitations cited in claim 7.    Thus, claim 16 is also rejected under the same rationales as cited in the rejection of claim 7.
Regarding claim 25, it is a system claim having similar limitations cited in claim 7.    Thus, claim 25 is also rejected under the same rationales as cited in the rejection of claim 7.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R LABUD whose telephone number is (571)270-5174. The examiner can normally be reached Monday - Thursday 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EMERSON PUENTE can be reached on (571)272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/EMERSON C PUENTE/            Supervisory Patent Examiner, Art Unit 2196